AUSTIN.   TEXAS   78711



                    December 12, 1969

Honorable Phlllip 0. Hoffman             Opinion No. M-537
President,The Universityof Houston
Houston, Texas 77004                  Re: Whether the parking
                                          fee charged students
Attention: Honorable C. F. McElhlnney     by the University of
           Senior Vice President and      Houston Is a volun-
           Treasurer                      tary or a compulsory
                                          student service fee
                                          under Article 2654a,
Gentlemen:                                V.A.C.S.
     We are In receipt of your request for an opinion of this
office concerningwhether the parking fee which the University
of Houston charges only those students who elect to use the
University'sparking facilitiesIs a voluntary or a compulsory
fee under Section )+aof Article 2654a, Vernon's Civil Statutes.
That statute provides, in part:
            "Each of the governing boards of the various
     institutionsof higher learning covered by Section
     3 of this Article Is authorized to charge and collect
     from students registered in said respective institu-
     tions fees to cover the cost of student services
     which the said governing board deems necessary or
     desirable in carrying out the educationalfunctions
     of the institution such fee or fees to be either
     voluntary or compulsoryas determined by the said
     governing boards. Provided, however, that the total
     of all such compulsorystudent service fees collected
     from all students shall not exceed Thirty Dollars
     ($30.)   for any one (1) semester or summer session.
     Provided. however. no fee for parking services or
     facilitiesmay be levied on any student except those
     who choose and desire to use the parking facilities
     provided." (Emphasisadded.)
     "Student services” are defined in subsection b of the
statute so as to include specifically "automobileparking
privileges."
     The Universityof Houston is one of the institutions
covered by Section 3 of Article 2654a. Since the final

                             2568
Honorable Phllllp G. Hoffman, Page 2   (MJ37)


proviso of Section 4a emphasizedabove requires that pay-
ment of fees for par&g services and f&ilities at the
Institutionscovered by Section 3 be left to the discretion
of the individualstudents, dependingupon whether or not
those studenta desire to use such services and facilitieB
we are of the opinion that such fees are voluntary rather'
than compulsor student service fees under Subsection4.a
of Article 265 La  That statute limits to $30.00 per student
the total of com;rulsorystudent service fees collectiblein
any one semester or summer session, but does not limit the
total per student amount of voluntary student service fees
which may be collected. However, Section 4a of Article
265k provides that such fees may be assessed "to cover
the cost of student services,"and consequentlythe amount
assessed for any given service must be commensuratewith
the cost of such student service. .,
     The parking fee described in your opinion request is
one which the Universityof Houston charges only those
students who desire to use the institution'sparking facil-
ities. It is, therefore,a voluntary student service fee
under Section 4a of Article 2654a, V.A.C.S. and is not with-
in the maximum dollar amount placed upon compulsorystudent
service fees.                   ,..~.
                     SUMMARY
          The fee which the University of Houston charges
     students for use of that institution'sparking facili-
     ties Is a voluntary student service fee, rather than
     a compulsorystudent service fee, under Section 4a
     of Article 2654a, V.A.C.S.
                                    Ve&ruly     yours;




Prepared by Rick P. Fisher
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman

                             2569
          .   r

-   .C




         Honorable Phillip G. Hoffman, Page 3   (M-537 )


         Alan Minter
         James Quick
         Jack Sparks
         Alfred Walker
         MEADE F. GRIFFIN
         Staff Legal Assistant
         NOLA WHITE
         First Assistant




                                    2570